DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Responsive to communication filed on 2/27/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specifically, there are apparent grammatical deficiencies in the title.  The title has been interpreted as “METHOD OF SELECTING A MACHINE LEARNING MODEL FOR PERFORMANCE PREDICTION BASED ON VERSIONING INFORMATION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Claim 1 recite(s) “determining, from a repository comprising a plurality of machine learning (ML) models, each of the plurality of ML models configured to conduct performance prediction, a ML model from the plurality of ML models to conduct the performance prediction for a container implemented on a server, the determining the ML model comprising searching the repository based on a version tree of the container”.  This limitation recites an abstract idea because the determining and searching, under its broadest reasonable interpretation, covers performances of the limitation in the mind.  For example, the determining and searching  can be performed by a human observer by looking at a repository of a plurality of ML models via a graphical user interface and performing mental contemplations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites “executing the ML model from the plurality of ML models to conduct the performance prediction for the container implemented in the server”.  This additional element does not integrate the abstract idea into a practical application because it amounts to Well-Understood, Routine, Conventional Activity (See 2106.05(d)).  
For example, Dou et al. (US 2020/0285503) discloses: executing the ML model from the plurality of ML models to conduct the performance prediction for the container implemented in the server (¶ 8, “an exemplary method used to train, through ensemble learning, several different machine learning models and to select at least one model for use in a production run”; ¶ 12, “The selected model is then used to predict the CPU usage for a succeeding future time period and to automatically turn off the virtual machine when the predicted CPU usage is below an idle threshold”). 
Accordingly, the recited abstract idea is not integrated into a practical application.
Step 2B (MPEP 2106.05):  The additional claim requirement addresses in Step 2A Prong 2 does not amount to significantly more than an abstract idea for the same reasons as provided above. 
Accordingly, since claim 1 recites an abstract idea (Step 2A Prong 1), does not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and does not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claim is directed toward a judicial exception (non-statutory subject matter).  Therefore, claim 1 is rejected under 35 USC 101. 
Regarding claim 2, it is directed toward a performance prediction predicts a spike IO.  However, this additional element does not integrate the abstract idea into a practical application because it amounts to Well-Understood, Routine, Conventional Activity (See 2106.05(d)).  
For example, Nipun Ramakrishnan et al. (Nipun Ramakrishnan and Tarun Soni. 2018. Network Traffic Prediction Using Recurrent Neural Networks. In Proceedings of the 17th IEEE International Conference on Machine Learning and Applications (ICMLA’18). IEEE.) discloses: a machine learning model that predicts spikes in IO (abstract, “we propose several Recurrent Neural Network (RNN) architectures (the standard RNN, Long Short Term Memory (LSTM) networks, and Gated Recurrent Units (GRU)) to solve the network traffic prediction problem” and page 192, “The underlying reason why the RNN architectures are much better at predicting the spikes is the traffic are due to it's ability to approximate nonlinear and complex relationships, relationships that a standard linear forecasting tool such as ARIMA cannot model”).
Regarding claim 3, it is directed toward the searching being indicative of ML models corresponding to versions, searching for ML models having different versions, and selecting an ML model.  However, all of these limitations can be performed by a human interacting with computer peripheral components and performing mental processes.  Therefore, they are considered to be an abstract idea under Step 2A Prong 1.
Regarding claim 4, it is directed toward estimating an IO prediction accuracy and selecting an ML model having an accuracy above a threshold.  However, all of these limitations can be performed by a human interacting with computer peripheral components and performing mental processes.  Therefore, they are considered to be an abstract idea under Step 2A Prong 1.
Regarding claim 5, it is directed toward changing an executed ML model through conducting another search and generating an ML model.  However, all of these limitations can be performed by a human interacting with computer peripheral components and performing mental processes.  Therefore, they are considered to be an abstract idea under Step 2A Prong 1.
Regarding claim 6, it is directed toward suppressing application events.  However, this additional element does not integrate the abstract idea into a practical application because it amounts to Well-Understood, Routine, Conventional Activity (See 2106.05(d)).
For example, Dou et al. (2020/0285503) discloses: suppressing application events (¶ 12, “The selected model is then used to predict the CPU usage for a succeeding future time period and to automatically turn off the virtual machine when the predicted CPU usage is below an idle threshold”).
Claim(s) 7-18 correspond(s) to claim(s) 1-6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 9, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it recites: “for the search being indicative”. However, the claim is indefinite regarding whether the condition of a search being indicative ever occurs.  For the purpose of examination, claim 3 has been interpreted as:
3. The method of claim 1, wherein the searching the repository based on the version tree of the container comprises: 
[[for]] responsive to an indication, based on the searching, that none of the plurality ML models correspond 

Claims 9 and 15 correspond to claim 3; therefore, they are rejected for the same reason.  Appropriate action is required.

Regarding claim 5, it recites: “for a prediction accuracy … falling below a threshold” and “for the container cumulating a log … generating an ML model”.  The claims are indefinite regarding whether these conditions ever occur.  For the purpose of examination, claim 5 has been interpreted as:
5. The method of claim 1, further comprising: 
responsive to 
responsive to 

Claims 11 and 17 correspond to claim 5; therefore, they are rejected for the same reason.  Appropriate action is required.

Regarding claim 6, it contains a reference to “for the executed ML model predicting an IO load meeting a threshold”.  The claims are indefinite regarding whether this conditions ever occur.  For the purpose of examination, claim 6 has been interpreted as:
6. The method of claim 1, further comprising, [[for]] responsive to the executed ML model predicting an IO load meeting a threshold, suppressing application events on the server.

Claims 12 and 18 correspond to claim 6; therefore, they are rejected for the same reason.  Appropriate action is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faulhaber, Jr. et al. (US 2019/0156247); and Jha et a. (US 2019/0227847).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199